Citation Nr: 0913777	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal 
hernia. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1948 to January 1973.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 30 
percent rating for hiatal hernia.  In November 2007, the 
Veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
February 2008, the Board remanded the claim for further 
development.


FINDING OF FACT

In a February 2009 written statement (prior to the 
promulgation of a decision in the appeal), the Veteran 
expressed his intent to withdraw the claim seeking 
entitlement to a rating in excess of 30 percent for hiatal 
hernia; there is no question of fact or law remaining before 
the Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for entitlement to a 
rating in excess of 30 percent for hiatal hernia; the Board 
has no further jurisdiction in this matter.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 
20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the Veteran's expression of intent to 
withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

II. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received in February 2009 (prior to 
the promulgation of a decision in the appeal), the Veteran 
expressed his intent to withdraw his claim seeking 
entitlement to a rating in excess of 30 percent for hiatal 
hernia.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal on 
this matter.


ORDER

The appeal seeking entitlement to a rating in excess of 30 
percent for hiatal hernia is dismissed.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


